DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: The term “invention” should not be used in line 1 of the Abstract.  In lines 9 and 11 of page 4, “sick” should read --disc--.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Throughout claims 8-10, it is unclear what constitutes the “winding mechanism” and what is meant by “in a spiral way”.  On page 7, lines 11-12 of the specification, a winding mechanism “arranged in a spiral way” is disclosed.  It is also disclosed on page 7, line 12 that the rope is winded along the winding mechanism in the spiral way.  What constitutes the winding mechanism?  Is this disclosing a spring?  What is meant by “in a spiral way”?  Lines 20-22 of page 7 disclose that the rope 21 automatically returns inside the disc 20 under the .  
CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controlling and driving device” in claim 1, line 10 and throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
The claimed “controlling and driving device” is regarded as a motor, as disclosed on page 9, lines 4-5.
               In view of the above rejections under 35 USC 112, first paragraph, the respective claims are rejected as best understood, on prior art, as follows.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 (as best understood), 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen 8,065,895 in view of Yu 6,681,603 and Tsai 6,761,051.
Re claim 1, Andersen teaches an electronic lock comprising a lock shell 102 having a first lock hole 114 and an insertion hole 106, a rope 104, a rope winded disc 124 inside the lock shell for winding the rope thereon, wherein the rope is pulled out from the disc or returns inside the disc 124, a lock rope head 110 connected with one end of the rope 104, a lock block 162 disposed inside the lock shell 102, wherein one end of the lock block 162 is placed inside the first lock hole 114 for engaging the lock rope head 110, an actuator 160 disposed inside the lock shell 102, wherein when locking is required, a user pulls the lock rope head 110 and inserts the lock rope head 110 into the first lock hole 114, and the lock block 162 locks the lock rope head 110, and when unlocking is required, the actuator 160 drives the lock 
Re claim 8 as best understood, Andersen teaches that the disc 124 provides a winding mechanism for the rope 104, including a spiral spring 134 for automatically returning the rope onto the disc, and the rope sprirals into its position received within the disc 124.  
Re claim 11, the side wall of the lock rope head 110 of Andersen forms an annular depression at 158 in fig. 4 for receiving a lock block.  
Re claim 17, the electronic lock of Andersen is applied to a bicycle (B), which is a shard vehicle, since multiple individuals are capable of riding the bicycle.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen 8,065,895 in view of Yu 6,681,603 and Tsai 6,761,051 as applied to claim 1 above, and further in view of an additional teaching of Tsai 6,761,051.
Re claim 14, Tsai also teaches a key 52 for being inserted into a keyhole in the lock 51 for driving the sliding block 4, 415 to its unlocking position.  It would have been obvious to modify the actuator 160 of Andersen to also include a key for driving the lock block to its unlocking position, in view of the additional teaching of Tsai, to allow mechanical unlocking in the event of a power failure, as is well known in the lock art.  
Claims 2-7, 12, 13, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Provided the above rejections under 35 USC 112, first paragraph are overcome, claims 9 and 10 would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neupert 9,514,588 teaches a sliding lock block 22 and a motor 30 for locking a cable 18.  Morstein et al 5,836,002 teaches a switch SW2 for a cable 20.  Evans et al 4,845,967 teaches a sliding lock block 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056.  The examiner can normally be reached on Monday-Friday, 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 10, 2021